DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-5, 7-12, and 14-19 are presented for allowance. 

3.	Claims 6, 13 and 20 have been canceled, and claims 1, 8-12, 14, and 15 have been amended.

4.	This allowance of application 16/774393 is in response to Applicant’s RCE filed on May 21, 2021.

Claim Interpretation

5.	Claim 1 recites “a simple mail transfer protocol (SMTP) or an Internet message access protocol (IMAP) server.”  Instant specification [0030] states “the attachment distribution system 100 may include a simple mail transfer protocol (SMTP) server and a domain name system (DNS) server.  The email account of the user sending the email may be associated with the SMTP server such that any email being transmitted is received by the SMTP server.”  “In another example, the attachment distribution system 100 may include an Internet message access protocol (IMAP) server.”  “Upon transmitting the email, the recipients may access any email via a respective IMAP and/or POP3 server via the email client.”  To further explain the SMTP and IMAP beyond the instant specification, a brief search revealed Wikipedia (includes RFC 8314), SendGrid, and Wikipedia (includes RFC 9051).

According to Wikipedia, “the Simple Mail Transfer Protocol (SMTP) is an internet standard communication protocol for electronic mail transmission.  Mails servers and other message transfer agents use SMTP to send and receive mail messages.  User-level email clients typically use SMTP only for sending messages to a mail server for relaying, and typically submit outgoing email to the mail server on port 587 or 465 per RFC 8314.”  For retrieving messages, IMAP (which replaced the older POP3) is standard, but proprietary servers also often implement proprietary protocols, e.g., Exchange Active Sync.”

According to SendGrid, “SMTP servers are complicated, and if you’ve just dipping your toe into the how-email-get-sent word, it’s easy to feel overwhelmed.  To help you navigate your email sending, we’ve put together a list of the most common SMTP server questions we received, so you’ll be an SMTP expert in not time.”  “What is an SMTP server?”  “An SMTP email server will have an address (or addresses) that can be set by the email client or application that you are using and is generally formatted as smtp.serveraddress.com.”  “Why are SMTP servers important?” “The SMTP server verifies that the outgoing mail is from an active account, acting as the first safeguard in protecting your inbox from illegitimate email.  It will also send the email back to the SMTP sender if it can’t be delivered.  This informs the sender that they have the wrong email address or that their email is being blocked by the receiving server.”

According to Wikipedia, “in computing, the Internet Message Access Protocol (MAP) is an internet standard protocol used by email clients to retrieve email messages from a mail server over a TCP/IP connection.”  “IMAP is defined by RFC 9051.  IMAP was designed by the goal of permitting completer management of an email box by multiple email clients, therefore clients generally leave messages on the server until the server explicitly deletes them.  An IMAP server typically listens on the port number 143 IMAP over SSL/TLS (IMAPS) is assigned the port number 993.”

	These explanations provide the description/features of the SMTP and IMAP servers which are applied to all the claims.

6.	Claim 1 recites “attachment is cognitively distributed among the recipients.”  Instant specification [0017] states “a cognitive distribution of the sales data to only the sales team employees.”  Since the instant specification does not explain/define “cognitively distributed,” a brief search reveals Merriam-Webster dictionary, Trim et al. (US 10802849), and Ghosh et al. (US Pub 20200293933).
According to Merriam-Webster online dictionary, “cognitive” is defined as “of, or relating to, being, or involving conscious intellectual activity (such as thinking, reasoning, or remembering)” and “based on or capable of being reduced to empirical factual knowledge.”  	

Trim (11) states “a GUI delivering cognitively forecasted task notifications.”

Ghosh [0052] states “in certain embodiments, the cognitive agent composition platform 120 may be implemented to compose cognitive agents 250, which are in turn orchestrated by the cognitive process orchestration platform 126 to generate one or more cognitive insights 262.”  “As used herein, a cognitive agent 250 broadly refers to a computer program that performs a task with minimal guidance from users and learns from each interaction with data and human users.  As used herein, as it relates to a cognitive agent 250 performing a particular task, minimal guidance broadly refers to the provision of non-specific guidelines, parameters, objectives, constraints, procedures, or goals, or a combination thereof, for the task by a user.  For example, a user may provide specific guidance to a cognitive agent 250 by asking, ‘how much would I have to improve my body mass index (BMI) to lower my blood pressure by twenty percent?’ .”

	These definition and explanations provide the interpretation of “cognitively distributed” applied to all the claims.

Reason for Allowance

7.	Claims 1, 8 and 15 of the present invention are directed towards receiving email addresses corresponding to recipients via a distribution server (SMTP or IMAP).  Determining a score indicative of appropriateness and distributing an attachment to a selected recipient.  Independent claims 1, 8 and 15 each identify the following uniquely distinct combination of features:
receiving, by a distribution server, email addresses corresponding to recipients, the email addresses associated with one of a simple mail transfer protocol (SMTP) server or an Internet message access protocol (IMAP) server configured to route inbound emails to the recipients
receiving, by the distribution server, an email composition for an email to be transmitted the recipients, the email composition including at least one attachment
determining, by the distribution server, recipient information indicative of respective characteristics of the recipients
determining, by the distribution server, a context of a select one of the at least one attachment
for each recipient, determining, by the distribution server, a score indicative of an appropriateness of the selected attachment being distributed to the recipient based on the recipient information of the recipient and the context of the selected attachment
as a result of the score for a select one of the recipients satisfying a scoring threshold, generating, by the distribution server, a recommendation corresponding to the result of the score relative to the scoring threshold for the selected attachment and the selected recipient that is provided to a user creating the email composition
as a result of receiving a confirmation for the recommendation from the user, distributing, by the distribution server, the attachment to the selected recipient via the email and the one of the SMTP server or the IMAP server, such that the attachment is cognitively distributed among the recipients.

8.	Regarding allowed claims 1, 8 and 15 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:
Cowan et al. (US Pub 20100077041) [0006]-to-[0009] [0013] [0026]-to-[0035] [0038] [0053] teach most of each of “receiving [] email addresses [] SMTP [] IMAP”, “receiving [] an email”, “determining recipient information”, “determining a context”, “determining a score”, “distributing the attachment” limitations.

Chambers et al. (US Pub 20130325991) [0010]-to-[0015] [0030] [0042] [0088] teach “email attachment” feature in the “determining a context” limitation.

Glass et al. (US Pub 2005006043) [0031] [0065] [0069] [0099] [0100] [0103] [0179] [0195] [0407] teach “cognitively distributing” limitation.

Manolescu et al. (US Pub 20100223341) teach “determined using natural language processing” feature.

9.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The claim interpretation section provides explanation/clarification to some critical features (e.g., SMTP, IMAP, cognitively distributed).  Applicant remarked (page 10 of Remarks filed on May 21, 2021) that the “recitation ties the claim back to the particular implementation and practical application of email systems that utilize non-human components and devices to accomplish the transmission of an email with attachments to intended recipients.”  After a discussion with a USPTO Quality Assurance Specialist (QAS), the QAS and examiner determined that the 35 USC 101 rejection (2019 PEG type, organizing human activity/behavior/input grouping) was overcome (i.e., significantly more) by the combination of the latest amendment, determining by a distribution server a score indicative of appropriateness of a selected recipient, and distribution via the respective distribution server.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	November 9, 2021